     Case 2:20-cv-00741-RFB-EJY Document 26 Filed 01/07/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   ESCOBAR INC.,                                         Case No.: 2:20-cv-00741-RFB-EJY
 5                   Plaintiff,
                                                                        ORDER
 6           v.
 7   DANIEL D. REITBERG,
 8                   Defendant.
 9

10          Before the Court is the Motion to Withdraw as Counsel (ECF No. 25). The Court has
11   reviewed the Motion, finds good cause for Stephen Kepper’s Motion to Withdraw, and further finds
12   that Jason Wiley and E. Daniel Kidd, of the law firm Wiley Peterson, have agreed to stay on as
13   counsel of record for Plaintiff.
14          Accordingly, IT IS HEREBY ORDERED that the Motion to Withdraw as Counsel (ECF No.
15   25) is GRANTED.
16          DATED this 7th day of January, 2021.
17

18
                                                ELAYNA J. YOUCHAH
19                                              UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                    1
